DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-14-2022 has been entered.
                                              Response to Arguments
Applicant's arguments filed 9-14-2022 has been fully considered but they are not persuasive.           The rejection of claims 1, 4 and 6-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (JP 2001-167763) because Yamaki et al. teaches on page 3 [0020], a compound comprising Lix=0.9-1.1Coy=0.97-1.0Az=0.01-0.03O2 where A can be Mn, Al, Ti, etc.  Yamaki et al. teaches on page 5, Table 1, a compound comprising LiCo0.97Al0.02Mn0.01O2 [teaching a compound comprising LiCo1-x-yAlyMnxO2 specifically where y= 0.02; x= 0.01 and 1-x-y= 0.97].  It would have been obvious to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Yamaki et al. teaches a compound comprising Lix=0.90-1.1Coy=0.97-1.0Az=0.01-0.03O2 ;it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).         
Election/Restrictions
Applicant’s election without traverse of a compound comprising Formula (VII), LiaCo1-x-yMyMnxOd where M=Al; 0.95 < a < 1.00; 0.001 < x < 0.07; 0.01 < y < 0.03 and 1.98 < d < 2.04 in the reply filed on 3-22-2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:           In paragraph [0001], US patent application 15/804,186 needs to be updated that it is now US patent 10,141,572.  Appropriate correction is required.

 Declaration under 37 CFR 1.132 
The Declarations under 37 CFR 1.132 filed 2-28-2022 and refiled on 9-14-2022 are insufficient to overcome the rejection of claims 1, 4 and 6-12 based upon Yamaki et al. (JP 2001-167763) applied under 35 U.S.C. 103 as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
           The insufficiency is due to the showing is not commensurate in scope of the claims:Declaration is not commensurate in scope with the claims:
    PNG
    media_image1.png
    315
    714
    media_image1.png
    Greyscale
A) Examples 1 and 2 show when Lia is below 1.0 and example 3 shows when Lia is above 1.0 but does not show the variation of Mn. The examples only show using one point of Mn0.02 (shown as 2.00) but does not show what happens at other points within the range of Mn0.001-0.07.B) Examples 1 and 2 show when Lia is below 1.0 and example 3 shows when Lia is above 1.0 but does not show the variation of Al. The examples only show 3 points which are very close to 0, Al 0 < y but does not show what happens at other points within the range of Al y < 0.05.C) Examples 1 and 2 show when Lia is below 1.0 and example 3 shows when Lia is above 1.0 but does not show the variation of O. The examples only show using one point of O2 but does not show what happens at other points within the range of O1.95-2.60.In addition: Inconsistencies cited in the Declaration:A) Number 4 cited on page 1 of the Declaration states: 
    PNG
    media_image2.png
    76
    694
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    72
    697
    media_image3.png
    Greyscale

The issues are:        i) In claim 1 of the invention, M has been limited to Al but as stated above M includes 18 elements including Al that could be allowed for M;and      ii) In claim 1 of the invention, 0 < y < 0.05 but as shown above 0.001 < y < 0.05 is stated; 
B) Number 7 cited on page 2 of the Declaration states:
    PNG
    media_image1.png
    315
    714
    media_image1.png
    Greyscale

The issues are:           i) In Table 1, Mn is shown as 2.00 but claim 1 only allows for Mn0.001-0.07;           ii) In the equation above, Co is shown as Co but claim 1 only allows for Co1-x-y where x and y have to be present so Co can never be Co1 andC) Numbers 8-12 cited on pages 3-7 of the Declaration states:  
    PNG
    media_image4.png
    88
    700
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    87
    695
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    82
    638
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    69
    684
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    80
    643
    media_image8.png
    Greyscale
The issue is:        The Plots A-E shows data from Table 1 which shows Al at 538 ppm, 539 ppm and 540 ppm which is Al of 539 +/-1 ppm but as cited above states 539 +/- 2 ppm.                                       
Claim Rejections - 35 USC § 112
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claims 10-12 are rejected because it is unclear how these claims further limit claim 1 from which each depends from.  Claim 1 claims that in the compound, “My” where M=Al and where 0 < y < 0.05.  It is unclear how the phrases “M is in an amount of at least 2000 ppm, 900 ppm or 500 ppm” further limits 0 < y < 0.05 cited in claim 1. This makes the claims vague and indefinite.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (JP 2001-167763).          Yamaki et al. teaches on page 3 [0020], a compound comprising Lix=0.9-1.1Coy=0.97-1.0Az=0.01-0.03O2 where A can be Mn, Al, etc.  Yamaki et al. teaches on page 5, Table 1, a compound comprising LiCo0.97Al0.02Mn0.01O2 [teaching a compound comprising LiCo1-x-yAlyMnxO2 specifically where y= 0.02; x= 0.01 and 1-x-y= 0.97].           Yamaki et al. teaches the claimed invention as explained above teaching that the x subscript of the compound can be 0.9 < x < 1.1 but does not specifically teach in the examples where Lix= 0.95 < x < 1.00 or Lix=0.95-0.98.  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Yamaki et al. teaches a compound comprising Lix=0.90-1.1Coy=0.97-1.0Az=0.01-0.03O2 where A=Mn+Al and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Yamaki et al. teaches a compound comprising Lix=0.90-1.1Coy=0.97-1.0Az=0.01-0.03O2 where M=Mn+Al and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 1, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (JP 2006-173137).
           Yamaki et al. teaches on page 4, [0022], a compound comprising LixCoyAzO2
comprising Lix=0.9-1.1Coy=0.97-1.0Az=0.01-0.03O2 where A can be Mn, Al, etc.  Yamaki et al. teaches on page 8, Table 1, a compound comprising LiCo0.97Al0.02Mn0.01O2 [teaching a compound comprising LiCo1-x-yAlyMnxO2 specifically where y= 0.02; x= 0.01 and 1-x-y= 0.97].           Yamaki et al. teaches the claimed invention as explained above teaching that the x subscript of the compound can be 0.9 < x < 1.1 but does not specifically teach in the examples where Lix= 0.95 < x < 1.00 or Lix=0.95-0.98.  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Yamaki et al. teaches a compound comprising Lix=0.90-1.1Coy=0.97-1.0Az=0.01-0.03O2 where A=Mn+Al and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Yamaki et al. teaches a compound comprising Lix=0.90-1.1Coy=0.97-1.0Az=0.01-0.03O2 where M=Mn+Al and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 1, 4, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (KR 2016-0010313).           Hashimoto et al. teaches on page 3, a compound of Formula 2 having the Formula: LifCo1-g-hM2gM3hO2 where M2 can be Al and M3 can be Mn and 0.9 < f < 1.10; 0.010 < g < 0.1; 0 < h < 0.05 and g+h < 0.12.             Hashimoto et al. teaches the claimed invention as explained above teaching that the f subscript of the compound can be 0.9 < f < 1.10 but does not specifically teach in the examples where Lif= 0.95 < x < 1.00 or Lif=0.95-0.98.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li0.95 < f < 1.00  or  Lif=0.95-0.98 because Hashimoto et al. allows for a compound comprising Lif=0.9-1.0 and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Hashimoto et al. allows for a compound comprising Lix=0.90-1.1 and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
         Hashimoto et al. teaches the claimed invention as explained above teaching that the compound having the formula: LifCo1-g-hM2gM3hO2 where M2 can be Al and M3 can be Mn and 0.9 < f < 1.10; 0.010 < g < 0.1; 0 < h < 0.05 and g+h < 0.12 but does not specifically teach in the examples Lif Co(1--g-h) = 0.90~1.0Alg=0.010-0.05Mnh=0.001-0.05O2.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Al for M2 and Mn for M3 because Hashimoto et al. teaches that both these elements can be used in the compound as explained above and one would expect therefore that these elements would function in a similar way and give similar results.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lif Co(1--g-h) = 0.90~1.0Alg=0.010-0.05Mnh=0.001-0.05O2 because Hashimoto et al. allows for a compound comprising these ranges and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lif Co(1--g-h) = 0.90~1.0Alg=0.010-0.05Mnh=0.001-0.05O2 because Hashimoto et al. allows for these ranges and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727